UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

PATRICK GILTON #2006030775 CASE NO. 6:19-CV-00441 SEC P

VERSUS JUDGE SUMMERHAYS
PAUL SCOTT ET AL MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record

IT IS ORDERED, ADJUDGED AND DECREED that this complaint be
DISMISSED WITH PREJUDICE as frivolous.

\e
THUS DONE in Chambers on this \ day of Deombss ;

2019.

 

Robert R. Summerhays__ 7”

United States District Judge
